Title: Tax Receipt for Use of Carriages, 7 May 1805
From: 
To: Jefferson, Thomas


                  
                     City of Washington, to wit.
                  
                  LICENSE is hereby granted to Thomas Jefferson Esqr. to use one Chariot, two Phaetons and one Gig in the City of Washington, to remain in force for one year from the first day of July 1804., he having paid the tax therefor.
                  In Testimony whereof I have hereunto set my hand and affixed the seal of the City of Washington, this seventh day of May A.D. one thousand eight hundred and five
                  
                  
                     Thomas Herty 
                     
                     Register of the City of Washington.
                  
               